DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on July 1, 2019 is acknowledged. The inventions are independent or distinct, each from the other because:
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 8, 9, 11, 12, 14, and 28-31 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  Claims 1 and 9 and their dependent claims require “wherein the first end of the p-type thermoelectric material contacts the first insulating layer and the second end of the p-type thermoelectric material contacts the second insulating layer”. A thermoelectric device requires a circuit, specifically, current must flow to/from the n-type thermoelectric material from/to the p-type thermoelectric material. By insulating the p-type material 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8, 9, 11, 12, 14, and 28-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification and drawings do not teach the new limitation “wherein the first end of the p-type thermoelectric material contacts the first insulating layer and the second end of the p-type thermoelectric material contacts the second insulating layer”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8, 9, 11, 12, 14, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al, JP 2005-228972, in view of Ghoshal et al, US Patent Application Publication 2015/0128614 A1, Kennedy et al, US Patent Application Publication 2005/0133160 A, Emley, US Patent 3,400,452, and Ranish et al, US Patent Application Publication 2014/0027092 A1.
Regarding claim 1 and 9, Matsumoto et al teaches a showerhead assembly 40, comprising: a bottom plate 42 having a plurality of openings therethrough; a gas distribution plate 43 attached to a first lower major surface of the bottom plate 42, wherein the gas distribution plate includes a plurality of through-holes 43a, 43b operable to deliver process gases to a processing chamber and is divided into a plurality of temperature-control regions (Figure 5); a top plate 41 positioned above the bottom plate 42; a plurality of heat control devices 106 operable to manage heat transfer within the 
Matsumoto et al differs from the present invention in that Matsumoto et al does not teach: a chill plate positioned above the top plate and operable to provide temperature control, the chill plate having a recessed portion defined between the chill plate and a back surface of the top plate; at least one heat control device of the plurality of heat control devices comprising a thermoelectric module positioned in the recessed portion.
	Ghoshal et al teaches a heat control device 100 that includes: a thermoelectric module 130; and a heat pipe assembly 120, 140 coupled with the thermoelectric module 130 (Figure 2, paragraph 0032). The thermoelectric module 130 is located in a recess formed between a chill plate 132 and the top surface of a plate 134 formed in the walls 116.
Kennedy et al teaches a chill plate 80 positioned above the top plate 58 and operable to provide temperature control via flow passages 88 through which a temperature-controlled fluid, preferably a liquid, can be circulated to maintain the top plate at a desired temperature. (Figure 1 and Paragraph 0021) Kennedy et al also teaches multiple zones 72, 74, 76 each of which includes a heat control device.
	The motivation for replacing the generic heat control device of Matsumoto et al KSR International Co. v. Teleflex Inc.). 
	The motivation for adding the chill plate of Kennedy at a position above the top plate of Matsumoto et al is to provide a heat sink that can absorb heat from the thermoelectric module of Ghoshal et al as required by Ghoshal et al. Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.).
The motivation for providing a recess between the chill plate of Kennedy et al and a back surface of the top plate of Matsumoto et al is to provide a position for the thermoelectric module as taught by Ghoshal et al. 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to: replace the generic heat control device of Matsumoto et al with the thermoelectric module of Ghoshal et al; add the chilling plate of Kennedy at a position above the top plate of Matsumoto et al as taught by Ghoshal et al; and provide a recess between the chill plate of Kennedy et al and a back surface of the top plate of Matsumoto et al is as taught by Ghoshal et al.
Matsumoto et al, Ghoshal et al, and Kennedy et al differ from the present invention in that they do not teach that the thermoelectric module comprises a heat sink plate; a first conductive metal layer; a first insulating laver positioned between the heat sink plate and the first conductive metal layer, wherein a first surface of the first insulating layer contacts the heat sink plate and a second opposing surface of the first 
Emley teaches thermoelectric module 90 having a heat sink plate 92; a first conductive metal layer 96; a first insulating laver 93 positioned between the heat sink plate 92 and the first conductive metal layer 93, wherein a first surface (bottom) of the first insulating layer contacts the heat sink plate and a second opposing surface (top) of the first insulating layer contacts the first conductive metal layer; a cooling plate 94; a second conductive metal layer 104; a second insulating layer 106 positioned between the cooling plate 94 and the second conductive metal layer 104, wherein a first surface (top) of the second insulating layer contacts the cooling plate and a second opposing surface (bottom) of the second insulating layer contacts the second conductive metal laver 104; an n-type thermoelectric material N having a first end and a second end opposing the first end, wherein the first end of the n-type thermoelectric material 
The motivation for making the generic thermoelectric device of Matsumoto et al, Ghoshal et al, and Kennedy et al, such that the thermoelectric device contains a heat sink plate; a first conductive metal layer; a first insulating laver positioned between the heat sink plate and the first conductive metal layer, wherein a first surface of the first insulating layer contacts the heat sink plate and a second opposing surface of the first insulating layer contacts the first conductive metal layer; a cooling plate; a second conductive metal layer; a second insulating layer positioned between the cooling plate and the second conductive metal layer, wherein a first surface of the second insulating layer contacts the cooling plate and a second opposing surface of the second insulating layer contacts the second conductive metal laver; an n-type thermoelectric material having a first end and a second end opposing the first end, wherein the first end of the n-type thermoelectric material contacts the first conductive metal layer and the second end of the n-type thermoelectric material contacts the second conductive metal layer; and a p-type thermoelectric material having a first end and a second end opposing the first end, wherein the first end of the p-type thermoelectric material contacts the first insulating layer and the second end of the p-type thermoelectric material contacts the 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the generic thermoelectric device of Matsumoto et al, Ghoshal et al, Kennedy et al, and Ranish et al with the specific thermoelectric device structure as taught by Emley.
Regarding claim 1 and 9, Matsumoto et al teaches a heat pipe assembly and the heat pipe assembly inherently comprises: a casing defining a cavity and comprising: a hot interface positioned at a first end of the casing and in thermal contact with the bottom plate; and a cold interface positioned at a second end of the casing opposite the first end and in thermal contact with the chill plate; and a wick structure lining an inner wall of the casing and surrounding the cavity. 
If it is held that Matsumoto et al does not inherently teach the claimed structure then, Ranish et al teaches that the heat pipe assembly 200 comprising: a casing 206 defining a cavity 208 and comprising: a hot interface 202 positioned at a first end of the casing; and a cold interface 204 positioned at a second end of the casing opposite the first end; and a wick structure 210 lining an inner wall of the casing and surrounding the cavity. (Figure 2B, Paragraph 0036)
The motivation for adding the internal structure of the heat pipe of Ranish et al to the heat pipe of Matsumoto et al is to provide the required internal structure as taught by Ranish et al and required by Matsumoto et al to function. 

Regarding claim 3, Matsumoto et al teaches that the top plate 41 has a first plurality of through-holes each for accommodating a portion of the heat pipe assembly of the heat control device. (Figure 5) 
Regarding claim 4, Matsumoto et al teaches that the top plate has 41 a second plurality of through-holes 51, 52 operable to deliver process gases into the processing chamber.  (Figure 5)
Regarding claim 5, Matsumoto et al teaches that the bottom plate 42 has a plurality of holes each for accommodating a portion of the heat pipe assembly of the heat control device. (Figure 5) 
Regarding claim 6, Matsumoto et al teaches that the bottom plate further has a second plurality of holes 43a, 52 operable to deliver process gases into the processing chamber.  (Figure 5)
Regarding claims 8 and 14, Ghoshal et al teaches the heat sink plate is positioned adjacent to the chill plate and releases heat into the chill plate and the cooling plate is positioned adjacent to the heat pipe assembly.
Regarding claim 9, Matsumoto et al teaches a processing chamber 1, comprising: a chamber body 2 having a top wall 3, sidewall, and bottom wall defining a processing volume (Figure 1); a substrate support 5 assembly positioned in the processing volume; and a showerhead assembly 40 positioned opposite the substrate support assembly.  

Regarding claim 12, Matsumoto et al teaches that the bottom plate has: a plurality of holes each for accommodating a portion of the heat pipe assembly of the heat control device (Figure 5); and a plurality of through-holes 43a, 52 operable to deliver process gases into the processing volume (Figure 5).  
Regarding claims 29 and 31, Emley teaches at least one of the n-type thermoelectric material and the p-type thermoelectric material comprises lead telluride (PbTe) (see Example III).
Claims 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al, JP 2005-228972, Ghoshal et al, US Patent Application Publication 2015/0128614 A1, Kennedy et al, US Patent Application Publication 2005/0133160 A, Emley, US Patent 3,400,452, and Ranish et al, US Patent Application Publication 2014/0027092 A1, as applied to claims 1, 3-6, 8, 9, 11, 12, 14, 29, and 31 above, and further in view of  Funahashi, US Patent Application Publication 20170125658 A1.
Matsumoto et al, Ghoshal et al, Kennedy et al, Emley, and Ranish et al differ from the claimed invention in that they do not at least one of the heat sink plate and the cooling plate comprises aluminum oxide, aluminum nitride, or silicon carbide.
Funahashi teaches a heat sink plate (Figure 4) that comprises aluminum oxide; and a cooling plate (Figure 1) comprises aluminum oxide, aluminum nitride, or silicon carbide (Paragraph 125).
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)); and reading a list and selecting a known compound to meet known requirements is no more ingenious that selecting the last piece to put in the last opening in a jig-saw puzzle (325 U.S. at 335, 65 USPQ at 301).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the heat sink plate of aluminum oxide and the cooling plate of aluminum oxide, aluminum nitride, or silicon carbide in the apparatus of Matsumoto et al, Ghoshal et al, Kennedy et al, Emley, and Ranish et al as taught by Funahashi.
Response to Arguments
Applicant’s arguments, see arguments directed to claims, filed February 17, 2021, with respect to the rejection of claims 1, 3-9, 11-14 under 103 in view of Matsumoto et al, Ghoshal et al, Kennedy et al and Ranish et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Emley, US Patent 3,400,452.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention.  The cited art contains patents that could be used to reject the claims under 35 USC § 103.  These rejections have not been made because they do not provide any additional or different teachings, and if they were applied, would have resulted in an undue multiplication of references.  (See MPEP 707.07(g)) Patents 2017/0125658, 2012/0118346, 20080277490, and 3351498 all teach insulating layers and could be used in place of Emley, 3,400452.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716